Exhibit 10.22 SECURED PROMISSORY NOTE Amount: Date: FOR VALUE RECEIVED, CICERO INC., a Delaware corporation, with address of 8000 Regency Parkway, Suite 542, Cary, North Carolina 27518 (hereafter, the “Maker”) promises to pay to the order of John Broderick, (hereafter the “Lender”), (Insert Address), or at such place as the Lender may designate and notify the Maker, without grace except as expressly provided herein, in lawful money of the United States of America, which shall at the time of payment be legal tender in payment ofall debts and dues, public and private, (Enter Amount) ($), together with simple interest accruing daily for the actual number of days elapsed (including the first but not the last) at 1/365th of the annual rate of interest stated below subject to adjustment as provided below: INTEREST RATE. Interest shall accrue on the daily, unpaid principal balance from the date hereof until paid in full at twelve percent (12%) per annum rate of interest. PAYMENTS. All amounts payable hereunder shall be due and payable as follows: Optional prepayments may be made by the Maker in whole or in part at any time and from time to time without premium or penalty. The principal balance and all accrued interest thereon is due and payable in one (1) payment due on or before (Enter Date). INTEREST AND CHARGES.Charges imposed by the Lender for the use of the money in connection with the loan evidenced by this note are and shall be the interest expressed in this note, at the rate set forth in this note, which rate of interest at the date hereof expressed in simple interest terms, is twelve percent (12%) per annum; and transfer fees incurred for deposit into Maker’s account in the amount of Fifteen Dollars and No/100 ($15.00). SECURITY INTEREST. This note is secured by that certain receivable between (Enter Customer) and Cicero, Inc., DEFAULT. The maker will be in default if any one or more of the following occur (each an “Event of Default”): 1. the Maker failed to make payment on time or in the amount due, which failure continues uncured ten (10) days after Maker’s receipt of written notice from the Lender specifying such failure; or 2. the Maker goes into bankruptcy, whether through the Maker’s own choice or not, or makes an assignment for the benefit of creditors, or admits his inability to pay his debts as they become due. REMEDIES. If an Event of Default occurs, the Lender has the following remedies: 1. the Lender may, without further notice, accelerate the due date on this Note and all unpaid principal, interest, and all other charges immediately shall be due and payable; 2. the Lender may demand additional security or that new parties become obligated to pay this note; 3. the Lender may make use of any remedy the Lender has under state or federal law; and 4. the Lender may make use of any remedy given to the Lender in any agreement securing or entered into in connection with this Note. By selecting any one or more of these remedies the Lender does not give up his right to later use any other remedy. By deciding not to use any remedy should the Maker default, the Lender does not waive his right to later consider the event an Event of Default if it happens again. 1 WAIVER. The Maker gives up his rights to require the Lender to do certain things. The Maker will not require the Lender to: except as expressly provided in this Note, demand payment of amounts due (presentation); obtain official certification of nonpayment (protest); or except as expressly provided in this Note, give notice to the amounts due have not been paid (notice of dishonor). APPLICABLE LAW. This note shall be governed by and construed under the internal laws of the State of North Carolina. NOTICE. Time is of the essence of this Note. All notices and other communications hereunder shall be in writing. Notices in writing shall be delivered personally or be sent certified or registered mail, postage pre-paid, or by overnight courier, or facsimile transmission and shall be deemed received when actually received by the addressee or, if sooner, in the case of personal delivery, when delivered, in the case of mailing, when receipted for, in the case of overnight delivery, on the next business day after delivery to the courier, and in the case of facsimile transmission, upon transmittal if during regular business hours at the destination or at the open of the next business day, provided that in the case of notices to the Lender, notice shall be deemed to have been given only when such notice is actually received by the Lender. Notices to either party shall be sent to it at the address set forth below, or any other address of which such party notifies all the other parties in writing. If to Maker:Cicero, Inc. 8000 Regency Parkway Cary, North Carolina 27518 Attn: John Broderick Fax: (919) 380-5121 If to Lender:John Broderick IN WITNESS WHEREOF, the undersigned has executed, sealed and delivered this Note as of the date hereof. CICERO, INC. John Broderick Chief Executive Officer Oscar Laserna Controller 2
